Citation Nr: 0942113	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-33 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a bilateral eye 
disability.  


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran had Philippine Army service from November 1942 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Manila, in the Republic of the Philippines.  In that 
decision, the RO denied claims for service connection for 
malnutrition and poor eyesight.  

In July 2008, the issues of malnutrition and poor eyesight 
were remanded for further development to the Appeals 
Management Center (AMC).  In a July 2009 rating decision, the 
AMC granted service connection for residuals of malnutrition 
with an evaluation of 10 percent (effective February 8, 
2006).  The grant is considered total and this issue is no 
longer on appeal.  

In January 2008, the Veteran sent a letter which communicated 
that the Veteran had no new evidence to submit, but also 
stated: "Sir, I'm requesting for hearing."  The Veteran is 
entitled to a hearing at any time on any issue except as 
provided for in 38 C.F.R. § 20.1304.  38 C.F.R. § 3.103 
(2009).  Requests for a hearing following certification to 
the Board may be submitted within 90 days following the 
mailing of notice that the appeal has been certified and 
transferred to the Board or until the date the decision has 
been promulgated by the Board, whichever comes first.  Any 
such request must be addressed to the Board and not the 
agency of original jurisdiction.  38 C.F.R. § 20.1304(a) 
(2009).  A subsequent request for a personal hearing will not 
ordinarily be granted unless good cause for delay can be 
demonstrated on motion, 38 C.F.R. § 20.1304(b)(1) (2009).  

Here, the Veteran was notified of certification to the Board 
in December 2007.  He sent a letter requesting a hearing in 
January 2008 that was addressed to the agency of original 
jurisdiction.  He has not filed a motion and gave no reason 
for sending the request to the agency of original 
jurisdiction, as required by 38 C.F.R. § 20.1304(b)(1).  As a 
result, the Board finds it is unnecessary to remand this 
claim for a personal hearing.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

A clear preponderance of the evidence is against a finding 
that a bilateral acquired eye disability, claimed as poor 
eyesight, is related to active service.  

CONCLUSION OF LAW

A bilateral eye disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist 

In a March 2006 letter, the agency of original jurisdiction 
(AOJ) satisfied its duty to notify the Veteran under 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(b) (2009).  The AOJ notified the Veteran of 
information and evidence necessary to substantiate his claim 
for service connection.  He was notified of the information 
and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  In 
a separate March 2006 letter, the Veteran was informed about 
the process by which initial disability ratings and effective 
dates are assigned.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Veteran has been able to 
participate effectively in the processing of his claim.  

The "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to the claim, whether or not 
the records are in Federal custody, and that VA will provide 
a medical examination when necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4).  VA has done everything 
reasonably possible to assist the Veteran with respect to his 
claims for benefits in accordance with 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2009).  The Veteran 
received VA examinations in September 2008.  Service 
treatment records have been associated with the claims file.  
All reasonably identified and available medical records have 
been secured.  The duties to notify and assist have been met.  




II. Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2009).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

For eye disability claims, it is important to note that 
refractive error is not a disease or injury within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c) (2009).  Congenital and 
developmental defects are also in this category.  Id.  

III. Analysis

The Veteran contends that he has an eye disability that is 
related to his service.  In his June 2006 notice of 
disagreement, he stated that a year after he was discharged 
he experienced blurred vision due to development of an eye 
cataract which "was attributed to prolonged exposure to sun 
and dust during the war."  

A September 1945 physical examination showed that the 
Veteran's eyes were abnormal due to refractive error; the 
right eye was 20/30 and left eye was 20/30.  He was fit for 
service.  A Philippine Army affidavit from the same month 
showed no illnesses or wounds reported.  A February 1946 
separation examination showed 20/20 for uncorrected vision.  

An October 1998 progress note from Dr. Brione showed the 
Veteran complained of slight blurring of vision and other 
conditions.  The assessment was cataracts.  A May 2001 note 
from Dr. Brione shows an assessment of refractive error.  In 
August 2001, another note from Dr. Brione's office showed the 
Veteran had a consultation regarding his poor sight with 
lacrimation.  Cataracts were again assessed.  A health 
certification record from the same doctor, dated the same 
month showed that the Veteran was admitted for out-patient 
treatment due to lacrimation with blurring of vision of both 
eyes "probably due to cataract."  

In January 2006, the Veteran filed his claim for poor 
eyesight and submitted a medical certificate from Dr. 
Tebangin.  The certificate noted the Veteran's complaints of 
poor eye sight.  The doctor stated that the Veteran's current 
poor eyesight was attributed to his prolonged exposure to 
sunlight and dust during the war as well as to his age of 81 
years.  He had cataracts on both eyes.  

An October 2006 certificate from Dr. Brione stated that the 
Veteran had been a patient since 1991.  He had slight 
blurring of both eyes.  Dr. Brione stated that the blurring 
of vision was "probably due to prolong (sic) exposure to 
dust and dirt leading to cataract and considering his age 81 
(senile cataract)."  A March 2007 certificate from Dr. Mejia 
stated that the Veteran came to clinic for a consultation for 
his benefits claim.  According to records, in January 1990 
the Veteran had undergone screening for a cataract operation 
(for both eyes) and was operated on by an eye specialist.  

At a September 2008 general VA examination, the Veteran 
stated he had blurry vision.  Left and right eye symptoms 
included decreased vision.  At the September 2008 VA 
examination for the eye, the examiner reviewed private 
medical records, including the records from Drs. Tebangin and 
Briones.  The Veteran's history of cataract surgery in 1990 
was noted.  The Veteran complained of blurring vision 
beginning six years ago and reported it has gotten 
progressively worse.  A shrapnel injury at the right eyebrow 
was noted.  The only visual symptom was blurring in both 
eyes.  

A physical examination was mostly normal; the intraocular 
lens was in place but a posterior capsule opacity was found, 
as was an oblong pupil of the right eye.  Diagnoses included: 
cataracts in both eyes; post-operative pseudophakia of both 
eyes; hyperopia; astigmatism, and presbyopia.  No residuals 
of malnutrition were noted in the eyes; the optic nerve head 
did not exhibit atrophic changes typical of optic atrophy 
from malnutrition.  

The examiner opined that cataracts were not caused by or a 
result of exposure to sun or dust.  The examiner noted the 
cataract became disabling in 1999 when the Veteran was 74 
years old, then explained that according to Newell's Textbook 
of Ophthalmology, 11th Edition, cataracts usually occur 
around the age of 60 as a natural part of the aging process.  
In a March 2009 VA examination addendum, the examiner further 
explained that prolonged exposure to sun or dust could not 
cause cataracts.  There is no clinical evidence that dust 
could cause cataracts.  Prolonged exposure to the sun could 
aggravate a cataract, but because the cataract was disabling 
at the age of 74, it is unlikely that the sun was the 
aggravating factor.  Textbooks generally state that cataracts 
are caused by the aging process.  Even Dr. Tebangin's report 
supported that the Veteran's cataracts were caused by aging, 
as the doctor characterized the Veteran's cataracts as 
"senile."  In sum, the Veteran's cataracts are not related 
to his service.  

The Board does not find that service connection is warranted 
and relies on the VA examiner's opinion in coming to this 
conclusion.  As mentioned, refractive error (including 
hyperopia, astigmatism, and presbyopia) of the eyes is not a 
disease or injury within the meaning of applicable 
legislation providing compensation benefits.  38 C.F.R. 
§ 3.303(c).  As for the cataracts, the totality of the 
evidence shows that they are not related to service.  

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).  

The Board finds the VA examiner's opinion to be factually 
accurate and fully articulate.  The examiner reviewed the 
Veteran's medical records, interviewed and assessed the 
Veteran and provided an opinion that referenced the relevant 
facts with a reasoned explanation.  The private doctors also 
appeared to have examined the Veteran but they did not 
support their assertions that the Veteran's cataracts were 
due to exposure to sunlight and dust during service and 
aging.  They did not address the lapse of time between when 
the Veteran was in service during the 1940s and his diagnosis 
of cataracts and surgery in the early 1990s.  The VA examiner 
explained that the time of the first diagnosis was 
significant and tends to show that the Veteran's cataracts 
were due to the aging process.  

A showing of continuity of symptomatology is a requirement 
for service connection that is also lacking in the record.  
38 C.F.R. § 3.303(b).  The Board finds that the Veteran is 
competent to attest to his symptoms and to relate his medical 
history, however, he did not claim that his blurred vision 
existed since service (his June 2006 notice of disagreement 
mentions blurred vision a year after service).  Even if it is 
assumed that blurred vision began soon after service, the 
Veteran is not shown to have the medical expertise to 
determine the cause of the blurred vision.  While a layperson 
is certainly capable of providing evidence of symptomatology, 
a layperson is generally not capable of opining on matters 
requiring medical knowledge or expertise, such as the 
condition causing the symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) and Stadin v. Brown, 8 Vet. App. 280, 
284 (1995).  In addition to having cataracts, the Veteran is 
shown to have refractive error and this is not a disability 
for VA compensation purposes.  See 38 C.F.R. § 3.303 (2008).  

The preponderance of the evidence is against the Veteran's 
claim for service connection for an eye disability.  The 
benefit-of-the-doubt rule does not apply, and this service 
connection claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for a bilateral eye disability is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


